DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   LEYDA MIRANDA CAMPS as mother and next best friend of LHP,
                        Appellant,

                                    v.

PHILIP A. PIKE, NORTHERN TRUST COMPANY and CAROLINE PIKE,
                         Appellees.

                              No. 4D16-3388

                              [March 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    David    E.    French,    Judge;   L.T.    Case    No.
502012CP003409XXXXSB IX.

  Jonathan Phillips of Florida Litigators, PLLC, West Palm Beach, for
appellant.

  William J. Berger of Weiss, Handler & Corwell, P.A., Boca Raton, for
appellee, Phillip A. Pike.

   Norman Fleisher of Gutter, Chaves, Josepher, Rubin, Forman, Fleisher,
Miller, P.A., Boca Raton, for appellee, Northern Trust Company.

  Edward Downey of Downey McElroy, P.A., Palm Beach Gardens, for
appellee, Caroline L. Pike.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.